Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application filed 11/20/2020 is a continuation of 17/079,263 filed 10/23/2020
which claims priority to provisional 62/926,392 filed 10/25/2019.
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.  
Claims 1-21  are pending in the instant application. Claims 1-5 and 7-21  are being examined herewith.
Information Disclosure Statement
No information disclosure statement(s) (IDS).
Response to Arguments
Applicant's arguments over the 35 U.S.C. 103 rejection of claims 1-5 and 7-11  over Cournoyer et al. (US5952362A) in view of Isaacson et al. Neurogenic orthostatic hypotension in Parkinson's disease: evaluation, management, and emerging role of droxidopa. Vasc Health Risk Manag. 2014;10:169-176. Published 2014 Apr 3. doi:10.2147/VHRM.S53983  and Conlon et al. (Pharmacological Properties of 2-((R-5-Chloro-4-methoxymethylindan-1-yl)-1H-imidazole (PF-3774076), a Novel and Selective 1A-Adrenergic Partial Agonist, in inVitro and in Vivo Models of Urethral Function. The Journal of Pharmacology and Experimental Therapeutics. June 4, 2009.Vol. 330, No. 3) is persuasive in part. Therefore, the rejection is herewith modified.  Applicants arguments regarding Cournoyer et al. is moot, in view of the withdrawal of the rejection. Applicant argues Isaacson discusses various features of nOH, but makes no mention or suggestion partial  alphaA-AR agonists nor any motivation for one to pursue a partial 0 alphaA -AR agonist for treatment of nOH. To the extent that the Examiner asserts that Isaacson suggests nOH results from failure of the autonomic nervous system (ANS) to regulate blood pressure in response to postural change, due to an inadequate release of norepinephrine (NE) — such would motivate one of ordinary skill to pursue a drug has the properties of NE (such as droxidopa) rather than an a1A-AR partial agonist such as dabuzalgron. Thus, there is no motivation to modify Isaacson to substitute Dabuzalgron for Droxidopa to treat nOH. 
In response, while Applicant has provided arguments for motivation to use a drug that has the properties of NE (such as droxidopa), the Isaacson reference does not provide motivation against the use of an alphaA-AR partial agonist such as dabuzalgron.  Applicant is reminded that the Isaacson et al. reference was incorporated for its teaching’s regarding the physiology of neurogenic orthostatic hypotension (nOH). The Applicant’s arguments are not persuasive.  
Applicant’s state that the provisional ODP rejection be held in abeyance until patentable subject matter is determined.  The rejection is herewith maintained.   

The rejections are as below:
Claim Objections
Claim 1 is objected to because acronym’s are used in the claims without the spelling out of the acronym.  The Examiner suggests spelling out nOH at least one time in the independent claim. 

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5 and 7-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simpson et al. (US20190117623A1) in view of Isaacson et al. (Neurogenic orthostatic hypotension in Parkinson's disease: evaluation, management, and emerging role of droxidopa. Vasc Health Risk Manag. 2014;10:169-176. Published 2014 Apr 3. doi:10.2147/VHRM.S53983).
Simpson et al. teaches method of treating or preventing cardiomyopathy in a patient in need of such treatment, said method comprising administering a therapeutically or prophylactically effective amount of dabuzalgron, or an analog, pharmaceutically acceptable salt, or prodrug thereof (claim 1). The treatment is to increase cardiac output (para [0007], improving heart contraction, para [0064], increasing beneficial processes at both functional levels, for example cardiac contraction, and/or to increase venous return and administering (para [0007]) to said patient.  (reads on claim 14) The reference teaches the subject's blood pressure increases by an amount equal to or less than 50, 40, 30, 20, 10, 9, 8, 7, 6, 5, 4, 3, 2, or 1 mmHg as a result of the administration. The patient's systolic blood pressure does not become hypertensive blood pressure from normal blood pressure as a result of the administration. para [0074]  (The teaching of an increase in blood pressure but patient's systolic blood pressure does not become hypertensive blood pressure from normal blood pressure as a result of the administration, reads on claim 4). The effective amount of dabuzalgron administered to a patient or subject in need thereof is about 0.5 to 25 mg. [0076]  (reads on claims 15-21) The full therapeutic effect does not necessarily occur by administration of one dose, and may occur only after administration of a series of doses (e.g., divided doses wherein the therapeutically effective amount may be the amount in each individual dose that has a therapeutic effect when administered in a series of such doses or the therapeutically effective dose may be the amount in each individual dose wherein the therapeutic effect is achieved by each dose). Thus, a therapeutically effective amount may be administered in one or more administrations. A “reduction” of a symptom or symptoms (and grammatical equivalents of this phrase) means decreasing of the severity or frequency of the symptom(s), or elimination of the symptom(s). [0038] The dosage and frequency (single or multiple doses) administered to a mammal can vary depending upon a variety of factors, for example, whether the mammal suffers from another disease, and its route of administration; size, age, sex, health, body weight, body mass index, and diet of the recipient; nature and extent of symptoms of the disease being treated, kind of concurrent treatment, complications from the disease being treated or other health-related problems. Other therapeutic regimens or agents can be used in conjunction with the methods and compounds of Applicants' invention. Adjustment and manipulation of established dosages (e.g., frequency and duration) are well within the ability of those skilled in the art. [0108]  Exemplified is twice daily administration [0186]. dabuzalgron protects the mouse heart in vivo from pressure overload cardiomyopathy caused by transverse aortic constriction (AOC) By incorporation of reference, Simpson teaches  enhancement of ventricular contractility protects against pressure-overload-induced cardiac dysfunction, reads on claim 13. Additionally, the reference teaches in the background current treatment of cardiomyopathy involves beta-blockers, angiotensin converting enzyme inhibitors, use of anti-coagulants, and cardiac transplantation. When cardiomyopathy is sufficiently advanced, it causes congestive heart failure, with physiological symptoms including breathlessness with exertion or even at rest, swelling of the legs, ankles and feet, bloating (distention) of the abdomen with fluid, fatigue, irregular heartbeats, and dizziness, lightheadedness and fainting. (Reads on claim 2) Simpson teaches α1-ARs are best known as vascular receptors, where α1-AR activation promotes vasoconstriction. At high doses, non-selective α1-AR agonists such as phenylephrine increase BP experimentally and clinically. In this study, we found no effect on BP or HR in mice treated with a range of dabuzalgron doses [0205], reads on claim 3.
With respect to claim 11, Simpson et al. teaches the Alpha-1-adrenergic receptor agonists are shown herein to be useful in the treatment and prevention of heart and brain diseases. Furthermore, alpha-1-adrenergic receptor agonists (e.g. dabuzalgron, or an analog, pharmaceutically acceptable salt, or prodrug thereof) are notable for increasing beneficial processes at both functional levels, for example cardiac contraction, and at trophic/protective levels, for example preventing cell death and repairing injury. In some embodiments, the present invention includes the use of alpha-1-adrenergic agonists at doses that are below those that have an effect on smooth muscle contraction. [ 0064 ]  Furthermore, the dabuzalgron reduces the level of troponin, BNP, GDF-15, or ST2 (e.g. soluble ST2) in the serum of the subject as compared to troponin, BNP, GDF-15, or ST2 (e.g. soluble ST2) levels respectively found in the serum of a subject suffering from or at risk of cardiomyopathy or cardiotoxicity, not administered dabuzalgron [0088]. Therefore, the identical dabuzalgron would be expected  to perform the function of maintaining blood flow to the brain, as claimed, especially due to the teaching of benefits on the brain and BNP levels. 

While the reference teaches the subject's blood pressure increases by an amount equal to or less than 50, 40, 30, 20, 10, 9, 8, 7, 6, 5, 4, 3, 2, or 1 mmHg as a result of the administration and systolic blood pressure does not become hypertensive blood pressure from normal blood pressure as a result of the administration of dabuzalgron, the reference does not specify the patients that are diagnosed with neurogenic orthostatic hypotension (nOH) or in need of treatment for nOH diagnostic nor does the reference specify the associated diseases or morning administration.
Isaacson et al. teaches Neurogenic orthostatic hypotension (nOH) results from failure of the autonomic nervous system (ANS) to regulate blood pressure in response to postural change, due to an inadequate release of norepinephrine (NE). This leads to both orthostatic hypotension upon standing and supine hypertension when lying. nOH is a hallmark of several neurodegenerative diseases, including multiple systems atrophy, Parkinson’s disease (PD), and primary autonomic failure (p.169 Introduction).  Orthostatic hypotension has been defined as a drop in SBP of at least 20 mmHg or a drop in diastolic blood pressure of at least 10 mmHg after 3 minutes of standing. There is often a loss of the cardioacceleratory response too (p. 170 Impaired ANS response to standing in nOH). Symptomatic nOH occurs when s-SBP falls below the range of cerebrovascular autoregulation, resulting in cerebral hypoperfusion and consequent lightheadedness/dizziness or syncope. Asymptomatic nOH can become symptomatic in response to worsening autonomic dysfunction or due to orthostatic stress. Indeed, in patients with PD, nOH is often compounded by non-neurogenic causes of OH and by orthostatic stressors. Symptomatic nOH may only emerge in response to an orthostatic stressor. Mild dehydration can occur due to inadequate fluid intake, dysphagia, and concomitant diuretics. Early morning orthostasis may be problematic due to nocturnal supine fluid shifts. Postprandial hypotension can trigger symptomatic nOH as can prolonged standing or walking. Increased vasodilation due to heat, alcohol, or other factors may cause symptoms of nOH to emerge. Many medications can lower blood pressure, especially during times of orthostatic stress or at their peak effects, including antihypertensive and dopaminergic therapies for PD (p. 170 Symptomatic nOH).
Therefore, it would be obvious to a person of ordinary skill in the art at the time of filing to administer the dabuzalgron to patients with nOH associated conditions during the morning. The motivation to administer dabuzalgron to patient with nOH associated conditions during the morning is because Isaacson et al. teaches that nOH is a hallmark of several neurodegenerative diseases, including multiple systems atrophy, Parkinson’s disease (PD), and primary autonomic failure and symptomatic nOH may only emerge in response to an orthostatic stressor such as problematic nocturnal supine fluid shifts in early morning orthostasis. Further,  Simpson et al. teaches dabuzalgron increases the subject's blood pressure by an amount equal to or less than 50, 40, 30, 20, 10, 9, 8, 7, 6, 5, 4, 3, 2, or 1 mmHg while the patient's systolic blood pressure does not become hypertensive blood pressure from normal blood pressure as a result of the administration. para [0074]. Hence, a skilled artisan would have reasonable expectation of successfully achieving similar efficacy and results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-21 of copending Application No. 17079263 reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims herein are drawn to a method comprising identifying a patient diagnosed with nOH or in need of treatment for nOH and administering to said patient an alA-AR partial agonist, wherein the alA-AR partial agonist is dabuzalgron. While the copending claims are drawn to a method comprising identifying a patient diagnosed with nOH or in need of treatment for nOH and administering to said patient an a1A-AR partial agonist. The genus a1A-AR partial agonist reads on the species a1A-AR partial agonist dabuzalgron of the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627